15-3055
     Impala v. Department of Justice


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for the
 2   Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the 15th day
 4   of November, two thousand sixteen.
 5
 6   PRESENT:
 7            AMALYA L. KEARSE,
 8            DENNIS JACOBS,
 9            ROSEMARY S. POOLER,
10                 Circuit Judges.
11   _____________________________________
12
13   ZeeWee Dakar Impala,
14
15                                Plaintiff-Appellant,
16
17                      v.                                       15-3055
18
19   United States Department of
20   Justice, Office of Professional
21   Responsibility,
22
23                 Defendant-Appellee.
24   _____________________________________
25
26
27
28   FOR PLAINTIFF-APPELLANT:                  Thomas J. Lengyel, Milford, CT.
29
30   FOR DEFENDANT-APPELLEE:      Sandra Slack Glover, Assistant
31                                U.S. Attorney, New Haven, CT.
32
 1        Appeal from a judgment of the United States District Court
 2   for the District of Connecticut (Bryant, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
 5   DECREED that the judgment of the district court is AFFIRMED.

 6        Appellant ZeeWee Dakar Impala appeals from the district
 7   court’s judgment on the pleadings, which dismissed his action
 8   on recommendation by the assigned magistrate judge. We assume
 9   the parties’ familiarity with the underlying facts, the
10   procedural history of the case, and the issues on appeal.

11        “We have adopted the rule that failure to object timely to
12   a magistrate’s report operates as a waiver of any further
13   judicial review of the magistrate’s decision . . . at least when
14   the parties receive clear notice of the consequences of their
15   failure to object.” Small v. Sec'y of Health and Human Servs.,
16   892 F.2d 15, 16 (2d Cir. 1989) (per curiam); 28 U.S.C. §
17   636(b)(1).

18        The magistrate judge’s report warned Impala, who was pro
19   se, that failure to object may bar further review; but that
20   warning erroneously failed to explain that Impala’s failure to
21   object would preclude appellate review, nor did it specify the
22   deadline by which to object.     However, the district judge
23   successively gave Impala two clear deadlines, with express
24   statements that absent his objection by the deadline specified
25   the case would be dismissed. Impala failed to object by either
26   deadline.

27        We decline to excuse Impala’s failure to object “in the
28   interests of justice.” Roldan v. Racette, 984 F.2d 85, 89 (2d
29   Cir. 1993). The inquiry is “whether the defaulted argument has
30   substantial merit or, put otherwise, whether the magistrate
31   judge committed plain error in ruling against the defaulting
32   party.” Spence v. Superintendent, 219 F.3d 162, 174 (2d Cir.
33   2000). For the reasons identified in the magistrate judge’s
34   report and recommendation, Impala’s claims lack a basis in fact
35   or law. Thus, the district court did not err in declining to
36   afford Impala an additional opportunity to object.
37        We have considered Impala’s remaining arguments and find
38   them to be without merit. Accordingly, we AFFIRM the judgment
39   of the district court.

40                               FOR THE COURT:
41                               Catherine O’Hagan Wolfe, Clerk




                                   3